Citation Nr: 1450859	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  08-31 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from January 1977 to November 1982.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In June 2012 the case was remanded for further development (by a Veterans Law Judge other than the undersigned).  It has now been reassigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As was noted in the Board's June 2012 remand, the record shows diagnoses of schizoaffective disorder, bipolar disorder, depressive disorder, and mood disorder.  On December 2012 VA examination (at the correctional institution where the Veteran is incarcerated) the examiner noted that the record reflects treatment for depressive disorder and paranoid personality disorder as well as diagnoses of intermittent explosive disorder, bipolar disorder, and paranoid schizophrenia. However, only schizoaffective disorder was diagnosed; the examiner indicated there was no other mental disorder diagnosed.  The examiner noted a July 1987 service treatment record (STR), when the Veteran was seen for an emotional disturbance, and opined that it is less likely than not that the Veteran's schizoaffective disorder was incurred in or related to his active duty service because there was no evidence of a psychosis during service, and he did not receive treatment for a psychiatric disability until 1996.  The examiner did not explain what became of the diagnoses of paranoid schizophrenia, bipolar disorder, depressive disorder, and mood disorder noted in the record or acknowledge the Veteran's reports of experiencing psychiatric symptoms during service and since (noting appearance of psychiatric symptoms is considered within the competence of laypersons).  In addition, in an August 2006 affidavit, received January 2013, the Veteran's sister stated that he exhibited psychiatric symptoms when he lived with her.  This evidence may have bearing on an opinion regarding the etiology of the psychiatric disability, but was not considered by the VA examiner.  Accordingly, another psychiatric examination to secure a more complete opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2007).

The Board recognizes that because of the Veteran's incarcerated status, the typical procedures for scheduling an examination will likely not be adequate in this case. The Court has cautioned "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement. Such individuals are entitled to the same care and consideration given to their fellow veterans."  Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (citing Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  In Bolton, the Court remanded a case where the RO claimed an inability to get a fee-basis physician to conduct an examination at a correctional facility.  The Court found that further attempts to arrange for an examination of the Veteran were necessary.  The development in this case does not appear to meet the Standard endorsed in Bolton.  In this regard VA's Adjudication Procedure Manual may be helpful, as it provides guidance regarding the scheduling of examinations for incarcerated veterans. The manual calls for the agency of original jurisdiction or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d.

Finally, a September 2013 rating decision granted service connection for a right ankle disability rated 20 percent.  In November 2013, the Veteran filed a timely notice of disagreement with that determination.  The RO has not issued a statement of the case (SOC) in the matter.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when such occurs, the Board must remand the case and instruct the RO that the issue remains pending in appellate status and requires further action.  The Veteran is advised that this matter is not before the Board at this time, and will be before the Board only if he timely files a substantive appeal after the SOC is issued. 

The case is REMANDED for the following:

1. In accordance with the guidelines in VA's Adjudication Manual for scheduling examinations for incarcerated veterans, the AOJ should arrange for the Veteran to be examined by an appropriate mental health professional (with consideration given to his incarcerated status, see above) to determine the nature and likely etiology for his psychiatric disability.  The record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Upon examination/ interview of the Veteran, and review of pertinent history, the examiner should provide opinions responding to the following:

 (a) What is (are) the diagnosis(es) for the Veteran's current psychiatric disability(ies), if any?  Please identify any diagnosed psychiatric disability entity that is not a chronic acquired psychiatric disability (e.g., any personality disorder).  Please discuss the diagnoses noted in the record, including paranoid schizophrenia, bipolar disorder, depressive disorder, intermittent explosive disorder, and mood disorder (indicating, if they are not currently found< whether they were misdiagnosed, or resolved.

 (b) With respect to each acquired psychiatric disability diagnosed (i.e., other than a personality disorder or an acute situational response that has resolved), please provide an opinion as to whether such disability is at least as likely as not (a 50 percent or better probability) related to the Veteran's service, to include the July 1987 notation in his STRs and his postservice reports of symptoms therein.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

2.  The AOJ should also review the record and issue an appropriate SOC in the matter of the rating for a right ankle disability.  The Veteran and his representative must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in the matter, he must submit a timely substantive appeal.  If he timely perfects an appeal, the matter should be returned to the Board.

3.  The AOJ should then review the record and readjudicate the claim of service connection for a psychiatric disability. If it remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

